DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-16 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/18/2020.
Response to Amendment and Status of Claims
	Applicant’s amendment filed 10/14/2021 has been entered. Claims 1, 6, and 19 have been amended, claim 20 is new, and claims 8 and 12 have been cancelled. Claims 13-16 remain withdrawn.
	Accordingly, claims 1, 6-7, 9-11, and 13-20 are pending, with claims 1, 6-7, 9-11, and 17-20 under examination.
	The applicant’s statement in the “Claim Objections” section (see page 7 of arguments filed 10/14/2021) are not found persuasive with regard to claim 1 – the applicant has not amended claim 1 in the manner required by the previous office action; thus, the previous claim objection to claim 1 is maintained. In addition, a new claim objection to claim 1 has been made (see “Claim Objections” section below).
	However, the claim objection to claim 19 is obviated in view of the amendment; thus, the claim objection to claim 19 is withdrawn.
Claim Objections
Claim 1 is objected to because of the following informalities: “along a second axis an alloying component entity” should have a comma after “along a second axis”.  Furthermore, on line 11 of claim 1, the space after “converter” and before the comma should be removed
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6-7, 9-11, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the new limitation “the disc shape including a diameter that corresponds to the cross section of the interior of the furnace for casting…”. Claim 1 also states that the charge elements have a central opening. The central opening is interpreted to also have a circular shape based on Fig. 2 of the drawings, which means that the central opening also has a diameter. The limitation is indefinite because 1) there are two diameters, and it is unclear which of the two diameters are corresponding to the cross section of the furnace interior, and 2) the manner/relationship in which the intended diameter corresponds to the cross section of the interior of the furnace is unclear. For example, assuming the intended diameter is the outer 
Claim 19 states that the impurities include “silicon, sulphur, titanium, vanadium, aluminum, phosphorus, or carbon”. However, independent claim 1 states that silicon and carbon are “alloying components”, which is a mutually exclusive term from the term “impurities”. The claim is indefinite because in the case that silicon and/or carbon are included as alloying components as required by claim 1, claim 19 is indefinite because it states that silicon or carbon are impurities, which means they should be excluded/removed.
Claims 6-7, 9-11, and 17-20 are rejected as being dependent from rejected independent claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al. (ES2285456T3; of record), in view of Buechel (NPL; “Making Scrap Metal Money from Sports Equipment”, 7 May 2014; of record), Extreme Training Equipment (NPL; “Weight Storage”, 29 August 2013, webpage archive; of record), and Chepel et al. (WO2003106717A1; of record).
	Regarding claim 1:
Fritz teaches a method for producing casting metal, such as molten steel [Abstract]. Fritz teaches that the invention relates to manufacturing steel castings [Page 1, Description, Paragraph 3], a casting being an object made into a desired shape. 
It is noted that the method “for preparing a charge for casting iron or steel” is a statement of intended use; if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (MPEP 2111.02 II). In the instant case, the “casting” taught by Fritz (which is a melted and subsequently solidified object made into a desired shape) meets the claimed “charge”.
 
Fritz teaches that alloying substances can be used as a raw material resource for Cr and Ni, for example, ferrochrome, ferronickel, Ni oxide, nickel hydroxide [Page 1, Description, Paragraph 3], which would result in a desired composition of the metal casting; although the alloying substances are not elemental Cr or Ni, using elemental Cr or Ni would be obvious in 
Fritz is silent regarding using plate charge elements with known compositions and dimensions by placing them on top of each other or placing an alloying component entity of a known composition in a central opening of the assembly of plate charge elements. Fritz is further silent regarding the plate charge elements being disc elements provided with a central opening, or that the disc elements are stacked on top of each other around a vertical guiding element so that the vertical guiding element extends through the holes, the vertical guiding element including a central opening extending the length thereof and in which the alloying component entity is positioned.
Extreme Training Equipment (hereinafter “ETE”) teaches weight storage racks, wherein weight plates, which are disc elements with a central hole, are placed on top of each other [Page 2, Images 3-5; Page 3 Images 1-2].
Buechel teaches scrapping sports equipment made from metal, such as hand weights and bench press bars [Page 1] [Figure, bottom right].
Chepel discloses a container with a vertical holder, wherein the container contains alloying elements [Figure 1], [Abstract]. The vertical holder and plate assembly is then immersed in a melt. Although Chepel discloses arranging the alloying constituents coaxially, it still would have been obvious to place them in the center (the remainder of a space), such as the space left in the vertical holder 1 (which can have the form of a pipe [page 8, line 3 of Chepel]; pipes are hollow) or in the center space area of weightlifting plate arrangement taught by ETE. It is noted that the center rod would still be capable of being part of a coaxial arrangement, and that the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the elements of Fritz with those of ETE, Buechel, and Chepel. Fritz teaches using scrap metal for production of steel [Page 1, Description, Paragraph 4], which would motivate one to use the teachings of Buechel, of using scrap metal from metal weightlifting equipment such as metal weightlifting plates, such as those taught by ETE, who teaches that the disc weightlifting plates (with the central holes) may be stacked on top of each other around a vertical guiding element so that the vertical guiding element extends through the holes, in which the alloying elements taught by Chepel may be placed. Stacking plates is beneficial because the plates occupy the least amount of space in that configuration, while the vertical beam ensures the plates remain stacked together. With regard to the limitation of “the disc shape including a diameter that corresponds to the cross section of the interior of the furnace for casting in which the plate charge elements are to be positioned and configured to fit in interior of the furnace”, this limitation would naturally follow from the combined teachings of Fritz, ETE, Buechel, and Chepel. One of ordinary skill in the art would find it obvious to ensure that the above charge fits inside of a furnace, as it would be the only possible way for a charge to melt in the furnace. Doing so would meet the broadest reasonable interpretation of the diameter 

Regarding claim 7:
Fritz teaches that scrap is added in one or more stages of the process, especially with Cr or steel scrap alloyed with Cr and Ni, and if necessary, common metal carriers, in predetermined amounts [Page 7, paragraph 6]. The instantly claimed cartridge is a predetermined, known amount of a substance; thus the predetermined amount of alloying substance taught by Fritz is effectively synonymous with the term “cartridge”. This would necessarily result in an alloying component ratio, which under the broadest reasonable interpretation standard, meets the claimed “predetermined ratio”, even if a specific ratio has not been explicitly recited; it is further noted that the claim does not implicitly or explicitly define a specific desired alloying component ratio or range of ratios. Fritz teaches that Cr powder may be added [Page 8, paragraph 1], as well as powders containing Fe, Cr, and Ni, SiO2, fluorspar, bauxite, sand, Cr ore, Mn ore, Ni ore, Ni oxide, nickel hydroxide, powders, ash, calamine, depulid powders, sand, contaminated construction waste, domestic or industrial waste, waste substances [Page 12, d), e), f)],  many of which are alloying substances that are in powder form, or are known in the art to commonly be in powder form or granule form.

Regarding claim 11:
Fritz teaches that scrap is added in one or more stages of the process, especially with Cr or steel scrap alloyed with Cr and Ni, and if necessary, common metal carriers, in predetermined amounts [Page 7, paragraph 6]. Fritz teaches that Cr powder may be added [Page 8, paragraph 1], as well as powders containing Fe, Cr, and Ni, SiO2, fluorspar, bauxite, sand, Cr ore, Mn ore, Ni ore, Ni oxide, nickel hydroxide, powders, ash, calamine, depulid powders, sand, contaminated . 

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al. (ES2285456T3; of record), in view of Buechel (NPL; “Making Scrap Metal Money from Sports Equipment”, 7 May 2014; of record), Extreme Training Equipment (NPL; “Weight Storage”, 29 August 2013, webpage archive; of record), hereinafter “ETE”, and Chepel et al. (WO2003106717A1; of record), as applied to claim 1 above, and further in view of Raitanen et al. (US 20040191026 A1, based on WO2002057698A1 disclosed in IDS; of record).
Regarding claim 6:
Fritz does not teach that the lower end of the vertical guiding element is fixed to a bottom element supporting the charge elements, constituting a lifting arm, by means of which the charge elements are placed in a furnace and in which the charge is melted.
ETE teaches weight storage racks, wherein weight plates, which are disc elements with a central hole, are placed on top of each other, and that the vertical guiding element is fixed to a bottom element which supports the weightlifting plates (charge elements) [Page 2, Images 3-5; Page 3, Images 1-2]. The lifting arm taught by ETE is the portion above the stacked metal plates [Page 2, Images 3-5; Page 3 Images 1-2], and has the same structure as the lifting arm described in the instant specification.
Raitanan teaches a method for conveying stacks of metallic sheets (1) into a melting furnace (2) chamber (14), by gripping the metallic sheets with a grapple element (10) [Abstract], [Figure 1]. This configuration meets the claimed “charge”, and would result in melting the “charge”, meeting the claim limitation for “further including melting the charge”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fritz with those of ETE and Raitanen. Doing so would allow for putting a stack of metal plates/sheets in a furnace, while avoiding 
Regarding claim 20, Fritz, ETE, Buechel, Chepel, and Raitanan teach the method as applied to claim 6 above; as discussed in the rejection of claim 6 above, the combination of references renders obvious the method of metal recycling, which involves melting down the metal (plates), meeting the claimed “melting the charge” limitation.

Claims 9-10, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al. (ES2285456T3; of record), in view of Buechel (NPL; “Making Scrap Metal Money from Sports Equipment”, 7 May 2014; of record), Extreme Training Equipment (NPL; “Weight Storage”, 29 August 2013, webpage archive; of record), hereinafter “ETE”, and Chepel et al. (WO2003106717A1; of record), as applied to claim 1 above, and further in view of Amtrak (NPL; Amtrak, “How Amtrak recycles more than 8,000 tons of materials each year”, http://blog.amtrak.com/2014/04/how-much-does-amtrak-recycle/, 2014 April 11; of record).
Regarding claim 9:
Fritz teaches that the method comprises the steps of creating a base melt [Page 5, Paragraph 2], removing impurities via a decarburization process [Page 5, Paragraph 4], incorporating alloying agents [Page 5, paragraph 3] (which would result in an alloy-containing impurities-free melt), and then casting in a continuous casting unit [Page 5, Paragraph 6]. 
Fritz is silent regarding casting the alloy-containing impurities-free melt into plate charge elements.
Amtrak teaches recycling of used train wheels [Pages 1-3 and figures], which are stacked in a vertical arrangement (see figures). Train wheels are made of known metal (iron-based) 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to substitute the recyclable weightlifting plates taught by Buechel in view of ETE with the recyclable (and vertically stackable) train wheels taught by Amtrak as evidenced by ArcelorMittal. Doing so would allow for saving “tons of materials from landfills” [Amtrak, page 1].
Regarding claim 10:
Fritz teaches carrying out a decarburization process (a process which removes impurities) [Page 5, Paragraph 4], in a combined de-blowing blower converter [Page 9, Paragraph 2].
Regarding claim 17:
Fritz teaches that the method comprises the steps of creating a base melt [Page 5, Paragraph 2] and removing impurities via a decarburization process (a process which removes impurities) [Page 5, Paragraph 4], in a VOD (vacuum decarburization system) [Page 5, last paragraph] or combined de-blowing blower converter [Page 9, Paragraph 2], which both meet the claimed vacuum oxygen decarburization converter (VODC).
Regarding claim 19:
.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al. (ES2285456T3; of record), in view of Buechel (NPL; “Making Scrap Metal Money from Sports Equipment”, 7 May 2014; of record), Extreme Training Equipment (NPL; “Weight Storage”, 29 August 2013, webpage archive; of record), hereinafter “ETE”, in view of Chepel et al. (WO2003106717A1; of record), and Amtrak (NPL; Amtrak, “How Amtrak recycles more than 8,000 tons of materials each year”, http://blog.amtrak.com/2014/04/how-much-does-amtrak-recycle/, 2014 April 11; of record), as applied to claim 9 above, and evidenced by ArcelorMittal (NPL; ArcelorMittal, “Railway Wheel-Sets, http://amepo.cz/en/article/railway-wheel-sets; 2014 September 14; of record).
Regarding claim 18:
Fritz, Buechel, ETE, and Chepel do not explicitly recite that the plate charge elements have a mass of 100-600 kg.
It is known in the art that typical weightlifting plates, such as the ones depicted in ETE, are about 45 lbs (~20kg), and that 100-600kg plates would behave in the same or substantially similar manner to the plates taught by ETE, because of the substantial similarity in composition, shape, and aspect ratio, which would affect the duration of melting. The ordinarily skilled artisan would therefore recognize that simply choosing a heavier plate would be obvious; a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Furthermore, Amtrak teaches recycling of used train wheels [Pages 1-3 and figures], which are stacked in a vertical arrangement. Train wheels are made of known metal (iron-based) compositions. Further, they can weigh up to 1000 kg [ArcelorMittal, page 2, “Rolled and cast solid wheels, composite (tyred) wheels], which overlaps with the instantly claimed range of 100-600kg. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to simply increase the weight of the plates taught by ETE to arrive at the instantly claimed weight range, or substitute (the recyclable weightlifting plates taught by Buechel in view of ETE with the recyclable (and vertically stackable) train wheels taught by Amtrak as evidenced ArcelorMittal. Doing so would allow for saving “tons of materials from landfills” [Amtrak, page 1].
Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive.
silicon, sulphur, titanium, vanadinium, aluminum, phosphorus, or carbon”. However, independent claim 1 states that silicon and carbon are “alloying components”, which is a mutually exclusive term from the term “impurities”. The claim is indefinite because in the case that silicon and/or carbon are included as alloying components as required by claim 1, claim 19 is indefinite because it states that silicon or carbon are impurities, which means they should be excluded/removed.
The applicant’s citations of In re Fritch and Interconnect Planning Corp. v. Feil (see paragraph bridging pages 9-10 of arguments)are not found persuasive as they are not based on current examination practice, which is based on MPEP 9th edition, Rev. 10.
With regard to the arguments concerning Chepel and ETE (see pages 10-11 of arguments), in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. (MPEP 2141.01(a) I). In the instant 
“[…]It is noted that the center rod would still be capable of being part of a coaxial arrangement, and that the vertical holder would also meet the claimed limitation of the first and second axes being parallel. Furthermore, if the plates taught by ETE were used, the most obvious space available for placing the alloying constituents would be inside of the central hole, as doing so would result in the most space-efficient configuration (a space-saving configuration being the primary reason for stacking weights in the arrangement taught by ETE)[…]ETE, who teaches that the disc weightlifting plates (with the central holes) may be stacked on top of each other around a vertical guiding element so that the vertical guiding element extends through the holes, in which the alloying elements taught by Chepel may be placed. Stacking plates is beneficial because the plates occupy the least amount of space in that configuration, while the vertical beam ensures the plates remain stacked together.” (See 103 rejection above).
With regard to the arguments directed to claim 6 (see pages 11-12 of arguments), the arguments do not articulate how the combination of references do not meet the limitations set forth in the claim 6. Raitanan teaches a method for conveying stacks of metallic sheets (1) into a Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738